DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on March 18, 2022.  
Claims 1, 4, 6-9,  and 14-16 have been amended.
Claims 17-20 are newly added for consideration.
Claims 1-20 are currently allowed.
The rejection made under 35 USC 101 with regard to claims 14-16 are withdrawn in view of claim amendments.
The amendment to specification filed on March 18, 2022 (i.e. in para. 4, 34 and 35) have been entered as considered to be conforming with 37 CFR 1.125(b) and (c).  
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to generally to devices, systems, and methods for predicting failures of a device or system, such as an image-forming device (see original disclosure, i.e. para. 1 and etc.).
With regard to Claim 1, the closest prior arts of record, Trinh, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… extract the sensor data that were generated by the plurality of sensors within the temporal range of the respective time of the at least one other occurrence of the event from the sensor data, calculate second characteristics of the extracted sensor data that were generated by the plurality of sensors within the temporal range of the at least one other occurrence of the event, normalize at least some of the sensor data based on the first characteristics and on the second characteristics, thereby generating normalized sensor data, calculate respective co-regressions between the extracted sensor data of the plurality of sensors that are within the temporal range of the occurrence of the event or the at least one other occurrence of the event, and train a machine-learning model based on the normalized sensor data and on the respective co-regressions”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on March 18, 2022 (i.e. on pg. 11-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 2-6 and 17-18, the claims are depending from the independent Claim 1, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 7, the closest prior arts of record, Trinh, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… for at least two of the occurrences of the event, extracting, from the sensor data, sensor data that were generated by the plurality of sensors within a temporal range of the respective time of an occurrence, of the at least two of the occurrences, of the event; calculating, for each sensor of the plurality of sensors, respective characteristics of the extracted sensor data; calculating respective correlations between at least some of the extracted sensor data; normalizing at least some of the extracted sensor data based on the characteristics, thereby generating normalized sensor data; and training a machine-learning model based on the normalized sensor data”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on March 18, 2022 (i.e. on pg. 11-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 8-13 and 19, the claims are depending from the independent Claim 7, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 14, the closest prior arts of record, Trinh, do not disclose or suggest fully, among the other limitations, the additional required limitation of “… for at least two of the occurrences of the event, extracting, from the sensor data, sensor data that were generated by the plurality of sensors within a temporal range of the respective time of an occurrence, of the at least two occurrences, of the event; calculating, for each of one or more sensors of the plurality of sensors, respective characteristics of the extracted sensor data; calculating respective co-reqressions between at least some of the extracted sensor data; normalizing at least some of the extracted sensor data based on the characteristics, thereby generating normalized sensor data; and training a machine-learning model based on the normalized training data, wherein the machine-learning model receives sensor data as inputs, and the machine- learning model outputs either a normal indicator or, alternatively, an abnormal indicator”.  These additional features in combination with all the other features required in the claimed invention, and in view of the remarks presented by applicant on March 18, 2022 (i.e. on pg. 11-15 and etc.), are not fully disclosed by the prior art(s) of record.
With regard to Claims 15-16 and 20, the claims are depending from the independent Claim 14, each encompasses the required limitations recited in the independent claim discussed above.
Therefore, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675